FILED
                            NOT FOR PUBLICATION                             JUN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50306

               Plaintiff - Appellee,             D.C. No. 2:93-cr-00643-RGK

  v.
                                                 MEMORANDUM *
LAMAR EDISON, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Lamar Edison, Jr., appeals from the 262-month sentence imposed following

the district court’s order granting his 18 U.S.C. § 3582(c)(2) motion for a reduced

sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Edison contends the district court erred at the section 3582(c)(2) proceeding

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by treating the policy statement articulated in U.S.S.G. § 1B1.10(b) as binding,

even though its promulgation and implementation violated the Separation of

Powers doctrine and Administrative Procedure Act. This contention is foreclosed

by United States v. Fox, 631 F.3d 1128, 1131-33 (9th Cir. 2011).

      AFFIRMED.




                                          2                                   09-50306